         Case 5:20-mc-00001-HE Document 4 Filed 02/11/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

ACKERMAN MCQUEEN, INC.,     )
ET AL.,                     )
                            )
               Plaintiff,   )
vs.                         )                       NO. MC-20-0001-HE
                            )
NATIONAL RIFLE ASSOCITATION )
OF AMERICA, ET AL.,         )
                            )
               Defendants.  )

                                       ORDER

      Respondents’ response to movants’ motion to quash [Doc. #1] shall be filed on or

before February 21, 2020.

      IT IS SO ORDERED.

      Dated this 11th day of February, 2020.
